908 F.2d 972
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Champion CHANEY, Petitioner-Appellant,v.John REES, Warden, Kentucky State Reformatory, Respondent-Appellee.
No. 89-6222.
United States Court of Appeals, Sixth Circuit.
July 26, 1990.

Before KENNEDY and MILBURN, Circuit Judges;  and CONTIE, Senior Circuit Judge.

ORDER

1
Champion Chaney is a pro se Kentucky prisoner who appeals the denial of the second petition for a writ of habeas corpus that he had filed under 28 U.S.C. Sec. 2254.  Chaney's first petition had been granted, and the respondent had been ordered to release Chaney unless it took steps to retry him within one hundred twenty (120) days.  Chaney's second petition was filed in an attempt to enforce this conditional writ.  On September 14, 1989, a different district court judge entered an order denying Chaney's second petition.  It is from this order that Chaney now appeals.


2
Chaney's appeal was held in abeyance because this court was advised that a new trial had been scheduled in his case.  It now appears that Chaney has been retried and that the conditions attendant to the writ have been satisfied.


3
Accordingly, it is hereby ORDERED that the district court's order is vacated and the case remanded with instructions that it be dismissed as moot.  Rule 9(b)(6), Rules of the Sixth Circuit.